In re Bruce D. Greenstein, in his official capacity only as the Secretary of the De*1109partment of Health & Hospitals of the State of Louisiana; Department of Health & Hospitals of the State of Louisiana; Julie Foster, in her official capacity only as the Administrator of North Lake Supports and Services Center; North Lake Supports and Services Center; The State of Louisiana; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. C, No. 2011-0002703; to the Court of Appeal, First Circuit, No. 2014 CW 0909.
Denied.